Citation Nr: 1027813	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-28 227	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a service connection claim for an acquired 
psychiatric disorder, to include anxiety and depression (claimed 
as a nervous disorder) and, if so, entitlement to service 
connection for such disorder, to include as secondary to migraine 
headaches. 

2.  Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1948 to March 
1950, and from July 1952 through July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Such decision denied the Veteran's request to 
reopen his claim for a nervous disorder and granted service 
connection for migraine headaches with an initial disability 
rating of 10 percent.  

The Veteran testified at a hearing before the undersigned Veterans 
Law Judge at the VA Central Office in March 2010, and a transcript 
of such hearing has been associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence in support of 
his claims, which has not been considered by the agency of 
original jurisdiction (AOJ).  However, as the Veteran waived AOJ 
review of the newly submitted evidence in a June 2010 statement, 
the Board may properly consider such evidence at this time.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

With respect to the service connection claim, the Board observes 
that the RO subsequently reopened such claim and denied it on the 
merits in an August 2008 statement of the case (SOC).  However, 
the issue of whether new and material evidence has been received 
is a threshold question in any case involving a previously denied 
claim, which must be determined by the Board upon de novo review.  
See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As 
discussed below, the Board finds that the service connection 
claim for a nervous disorder must be reopened, but further 
development is necessary as to the merits of such claim. 

Furthermore, although the RO only addressed service connection 
for the "nervous disorder" of anxiety, the Veteran testified 
that his claim also includes depression, and the evidence of 
record includes treatment for both anxiety and depression.  The 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 
(2009).  Additionally, the Veteran asserted at the March 2010 
hearing that his current mental health disorder(s) were either 
caused or aggravated by his service-connected migraine headaches.  
Therefore, the issue on appeal has been recharacterized as stated 
above to encompass all currently diagnosed acquired psychiatric 
disorders, including but not limited to anxiety and depression, 
as well as all raised theories of service connection.

With respect to the increased rating claim, the Board notes that 
the RO subsequently granted a rating of 30 percent for migraine 
headaches for the entire period of appeal.  See January 2010 
Decision Review Officer (DRO) decision.  However, the Veteran's 
appeal proceeds from the initial rating decision because such was 
not a full grant of the benefit sought on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression, and to 
include as secondary to migraine headaches, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service connection claim for a nervous disorder 
was denied in an August 2005 rating decision, he was notified of 
such denial and his appellate rights in September 2005, and he did 
not file a timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claim for a nervous 
disorder.

3.  Resolving all reasonable doubt in the Veteran's favor, he has 
had very frequent, completely prostrating, and prolonged attacks 
of migraine headaches productive of severe economic inadaptability 
throughout the course of the appeal. 


CONCLUSIONS OF LAW

1.  The 2005 denial of the Veteran's service connection claim for 
a nervous disorder was final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004 & 2009). 

2.  New and material evidence has been received sufficient to 
reopen the previously denied service connection claim for a 
nervous disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The criteria for a rating of 50 percent, but no higher, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, as the Board's decision herein to reopen the 
service connection claim for a nervous disorder is completely 
favorable, no further action is required to comply with such 
provisions in this regard.  With respect to the increased rating 
claim, the Veteran expressly stated in his March 2010 substantive 
appeal that the grant of a 50 percent rating for his migraine 
headaches would satisfy his appeal in that respect.  Therefore, 
the Board's decision herein to grant a 50 percent rating for 
migraine headaches for the entire period on appeal constitutes a 
full grant of the benefit sought on appeal.  Cf. AB, 6 Vet. App. 
at 39 (holding that an appeal continued where neither the 
claimant nor his representative ever stated that the claimant 
sought no more than a 30% rating).  As such, no further action is 
necessary to comply with the VCAA as to the increased rating 
claim.

Application to reopen service connection claim

The Veteran's service connection claim for a nervous disorder was 
initially denied in a rating decision issued in August 2005, based 
on a finding that the evidence of record did not demonstrate a 
nervous disorder.  As the Veteran was notified of such adverse 
decision and his appellate rights in September 2005 and he did not 
appeal, the denial became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004 & 2009).

In February 2007, the Veteran applied to reopen his previously 
denied claim.  As noted above, a threshold consideration in any 
case concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108; see also Wakeford, 8 Vet. App. at 239-
40.  

For the purpose of determining whether new and material evidence 
has been received, all evidence received is generally presumed 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).   

In this case, evidence received since the last final denial of the 
Veteran's claim includes private treatment records reflecting 
treatment for depression in 1990 and 2001, as well as a December 
2007 letter from his treating neurologist indicating a current 
diagnosis of chronic anxiety.  This evidence was not previously 
considered by agency decisionmakers, and it is material because it 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim, namely, a current diagnosis. Further, the Veteran 
has submitted new and material evidence pertaining to in-service 
incidents and a possible relation between such incidents and his 
claimed disorder.  Specifically, the Veteran described several 
stressful events during service that he believes resulted in his 
current mental health condition.  Additionally, the Veteran and 
his wife have stated that he received VA treatment for mental 
health symptoms shortly after discharge from service, and that he 
has had continuous symptoms since that time.  When presumed 
credible, such evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, the Board finds 
that new and material evidence has been received, and the 
previously denied service connection claim for a nervous disorder 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Increased rating claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

Migraine headaches warrant a 30 percent rating where there are 
characteristic prostrating attacks occurring on average once a 
month over the last several months.  A maximum rating of 50 
percent is warranted where there are very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  
Neither VA regulations nor the Court of Appeals of Veterans Claims 
have defined "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999) (quoting DC 8100 verbatim but not specifically 
addressing the matter of what constitutes a prostrating attack).  
For general medical purposes, "prostration" is defined as 
"extreme exhaustion or powerlessness."  Dorland's Illustrated 
Medical Dictionary 1554 (31st ed. 2007).  

Here, the Veteran asserts that he is entitled to a 50 percent 
rating for his migraine headaches throughout the course of the 
appeal because he has continuing, completely prostrating, and 
prolonged headaches that have prevented him from working.  

In an October 2009 statement, the Veteran reported that he has at 
least two or three disabling headaches every month that require 
him to cancel all activities for the day and lay down.  He 
specifically reported having two such attacks through mid-October 
2009 and three attacks the prior month.

In his March 2010 substantive appeal, the Veteran stated that he 
retired approximately five years early from government service, he 
has been unable to practice his profession, and he has had to cut 
back on volunteer work due to his headaches.  He further stated 
that his headaches are severe and occur on average four to five 
times per week, and there is rarely a day that he is not "wiped 
out."  The Veteran reported that the headaches seem to have 
become more debilitating as he has aged.  He further reported that 
he has prostrating headaches at least once a week, when he has a 
throbbing headache with sensitivity to light and noise, spotty 
vision, fatigue, and loss of appetite, and he has to rest.  He 
stated that, at other times, he has to curtail his activities and 
hope that his various medications will give some relief.

At the June 2010 hearing, the Veteran testified that he has 
migraine headaches "all the time," with some of them being more 
severe than others.  He stated that his last severe headache was 
the previous Sunday, when he was "completely wiped out" and had 
to take a break and lay down, and he thought he had two such 
episodes the previous week.  The Veteran testified that once or 
twice a week, or approximately six times in the previous month, he 
has headaches where he has to close the blinds and lay down, with 
no television or noise.  He further testified that he sought 
emergency treatment approximately two weeks before the hearing for 
a headache that wouldn't go away for a couple of days.  The 
Veteran stated that, even with headaches of a lesser severity 
where he doesn't have to completely withdraw, he doesn't want to 
do anything because he doesn't feel that he is functioning well.  
He again stated that he retired early and had to cut back on his 
volunteer work due to the headaches.  

In a June 2010 statement, the Veteran's wife stated that he has 
had numerous prolonged and prostrating headaches which sometimes 
required visits to a hospital for the entire time that they have 
been married.  The Veteran testified at the hearing that they have 
been married for approximately 50 years.

The Veteran has not been afforded a VA examination to determine 
the severity of his migraine headaches.  However, he is competent 
to testify as to the observable symptoms of his migraine 
headaches, including pain, sensitivity to light, and extreme 
exhaustion.  Similarly, his wife is competent to testify that she 
observed the Veteran's response to such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994).  Further, the Board finds the lay 
evidence from the Veteran and his wife in this respect to be 
credible, as it is generally consistent with the medical evidence 
of record.  

In particular, the Veteran's treating neurologist, Dr. S, stated 
in a December 2007 letter that the Veteran has a longstanding 
history of severe, recurrent migraine headaches that occur 
approximately four to five times a week despite ongoing treatment 
since 2001.  The Board notes that such statement appears to be 
based on the Veteran's subjective reports, as opposed to objective 
observation or a medical opinion.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a transcription of lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional).  However, the 
fact that such reports were made for the purposes of medical 
treatment makes them highly probative, as the Veteran has a strong 
motive to tell the truth in order to receive proper medical care.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, private 
treatment records dated from January 1981 through September 2007 
also reflect ongoing treatment for headaches.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence of record demonstrates 
that he has had very frequent, completely prostrating, and 
prolonged migraine headaches productive of severe economic 
inadaptability for the entire course of the appeal.  As such, he 
is entitled to the maximum schedular rating of 50 percent pursuant 
to DC 8100.  Staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively stable 
throughout the course of the appeal.  See Fenderson, 12 Vet. App. 
at 126-127.

As noted above, the Veteran expressly stated in his March 2010 
substantive appeal that a grant of a 50 percent rating for his 
migraine headaches will satisfy his appeal as to such issue.  Cf. 
AB, 6 Vet. App. at 39 (holding that an appeal continued where 
neither the claimant nor his representative ever stated that the 
claimant sought no more than a 30% rating).  Accordingly, no 
further discussion of alternative diagnostic codes is necessary.  
Cf. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Moreover, the Board notes that all symptoms of the Veteran's 
migraine headaches are contemplated by the rating assigned herein 
under DC 8100.

The Board notes that the Veteran has reported that he is unable to 
work or practice his profession as a result of his migraine 
headaches, as well as that he sought hospital treatment due to 
such disability during the course of the appeal.  Under 38 C.F.R. 
§ 3.321(b)(1), an extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Further, pursuant 
to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), when 
evidence of unemployability is submitted during the course of an 
appeal from an assigned rating, a claim for a total disability 
rating on the basis of individual unemployability due to service-
connected disabilities (TDIU) will be considered part and parcel 
of the underlying claim.  

However, as the Veteran has expressly stated that the grant of a 
50 percent rating for migraine headaches for the entire period on 
appeal, as assigned herein, constitutes a full grant of the 
benefit sought on appeal, no further discussion of an extra-
schedular rating or a TDIU is necessary.  Moreover, the Board 
observes that all symptoms of the Veteran's migraine headaches are 
contemplated by DC 8100, such that the rating schedule is adequate 
to evaluate his disability picture and no referral is necessary 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).   


ORDER

New and material evidence having been received, the previously 
denied service connection claim for a nervous disorder is 
reopened.

An initial rating of 50 percent, but no higher, for migraine 
headaches is granted.


REMAND

The Veteran claims that he is entitled to service connection for 
an acquired disorder, to include anxiety and depression, as a 
result of stressful incidents during service, including 
hospitalizations for a dental procedure in late 1949 and/or 
service in a combat area.  He claims that he has had symptoms of 
such disorders since shortly after service.  Alternatively, the 
Veteran asserts that his current mental health disorder(s) 
resulted from, or were aggravated by, his service-connected 
migraine headaches.  See February 2007 claim to reopen, June 2010 
hearing transcript.

Further development is necessary for a fair adjudication of the 
merits of the Veteran's service connection claim.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and there is a complete 
record upon which to decide the claim so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The evidence of record reflects a current diagnosis of chronic 
anxiety, as well as past treatment for symptoms of depression.  
See December 2007 letter from Dr. S; treatment records dated in 
September 1990 and March 2001.  The Veteran also testified at the 
June 2010 hearing that he continues to suffer from depression.  
However, it is unclear whether the Veteran has a current 
diagnosis of depression.

With respect to an in-service event, the Veteran stated in his 
February 2007 claim to reopen that his "nervous disorder" first 
occurred as a result of a hospitalization due to a badly infected 
tooth after a dental procedure during service in late 1949, in 
that he has had increasing tension headaches since that time.  At 
the March 2010 hearing, the Veteran testified that he had 
problems adjusting to civilian life shortly after service, in 
that he was anxious and couldn't focus, and he received VA mental 
health treatment once a week for "some time."  He further 
testified that he has had symptoms of "stress" since that time.  
The Veteran asserted that these symptoms were the result of being 
subjected to mortar and artillery fire while carrying out his 
duties that included surveying the main supply routes leading to 
the front line of resistance, checking the location of mine 
fields on roads and bridges, and distributing maps to several 
divisions in a combat area.  The Veteran further stated that his 
unit was fired on several times while they were waiting for the 
ceasefire to go through toward the end of the war.  However, he 
testified that he received no awards or decorations for combat 
service. 

The Board observes that the Veteran's DD Forms 214 indicate that 
his military occupational specialty during his first period of 
service was an engineer drafter, and his military occupational 
specialty during his second period of service (when he was in 
Korea) was a supply sergeant.  There are no awards or decorations 
indicative of participation in combat.  Although the Veteran's 
described duties are not necessarily consistent with such 
documented assignments, he is competent to testify as to his 
claimed stressful events, as they are factual in nature.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, he 
described the duties and stressful events in great detail, and 
such duties may have some relation to his two recorded military 
occupational specialties, as they were related to supplies and he 
had prior experience in engineering drafting.

Where there is evidence of a current disability and an incident 
during service, as here, a VA examination will be required where 
there is an indication that the disability may be associated with 
service or with another service-connected disability, but there 
is insufficient medical evidence of record to decide the claim.  
The requirement of an "indication" that the claimed disability 
"may be associated" with the in-service incident or service-
connected disability establishes a "low threshold."  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Types of such evidence 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id. at 83.  As the Veteran has reported treatment 
for his mental health condition shortly after service and 
continued symptoms since that time, and his wife has provided 
further evidence relating to such treatment and continued 
symptoms, the Board finds that this low threshold has been met.  
See Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009) (finding 
that the "low threshold" was satisfied by the claimant's 
statements that his disability began in 1980 and he was treated 
at a VA hospital).  

As such, upon remand, the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of any current 
acquired psychiatric disorder, including but not limited to 
anxiety or depression.  The examiner should be specifically 
requested to indicate whether any current disorder is directly 
related to service or is secondary to the Veteran's service-
connected migraine headaches.

Additionally, there is an indication that relevant treatment 
records may remain outstanding.  In particular, the Board notes 
that the AOJ attempted to obtain outpatient treatment records 
from the Washington VA Medical Center (MC) dated from 1956 
through 1957, and specifically requested a negative response if 
such records did not exist, in May 2008.  In response to such 
request, the Washington VAMC provided audiological treatment 
records dated in 2005.  However, a specific request was not made 
for mental health treatment records, and there has been no 
documentation or formal finding that the VA records do not exist 
or that further efforts to obtain them would be futile.  Records 
generated by VA facilities are considered to be in the 
constructive possession of VA adjudicators, regardless of whether 
they are physically in the claims file, and a remand is necessary 
if such records may have an impact on the adjudication of a 
claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  In 
addition, requests for VA records must continue until a 
determination is made that such records do not exist or that any 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c).  Furthermore, the Veteran testified at the March 2010 
hearing that he received private treatment for mental health 
symptoms from his neurologist, Dr. S, as well as from an 
internist affiliated with Reston Hospital.  See also December 
2007 letter from Dr. S.  No such records are currently in the 
claims file.  

As such, upon remand, all necessary requests to the appropriate 
facility(ies) should be made to obtain any outstanding VA 
treatment records pertaining to the Veteran's claim, specifically 
to include any mental health treatment records dated from July 
1955 through December 1957.  Additionally, the Veteran should be 
requested to identify all private providers who have treated him 
for mental health symptoms, and appropriate requests should be 
made to obtain such records.  All identified, available VA and 
private treatment records should be associated with the claims 
file prior to scheduling the VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Request the Veteran to further 
identify all private providers who have 
treated him for mental health symptoms, 
including but not limited his internist 
and neurologist to whom he referred at the 
March 2010 hearing, as well as any further 
providers from whom he wants VA to obtain 
records pertaining to his claim.  The 
Veteran should complete an Authorization 
and Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After obtaining the necessary 
authorizations, request copies of any 
outstanding treatment records, including 
but not limited to records from Dr. S 
dated from 2001 forward.  

2.  Make additional requests to the 
appropriate agency(ies) or facility(ies), 
as necessary, to obtain any VA treatment 
records dated from July 1955 through 
December 1957 pertaining to the Veteran's 
claim, with a specific request for mental 
health treatment records.  Requests must 
continue until a determination is made 
that such records do not exist or that any 
further efforts to obtain them would be 
futile.  Any such determination must be 
documented in the claims file.

3.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  All records received 
should be associated with the claims file.  
If any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

4.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder, including but not 
limited to anxiety or depression.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
respond to the following, based on review 
of all lay and medical evidence of record:

(a)  What are the Veteran's current 
acquired psychiatric disorders?

(b)  For any diagnosed disorder, 
including but not limited to anxiety 
or depression, is it at least as 
likely as not (probability of 50 
percent or more) that any such 
disorder was incurred in or 
aggravated by any incident during 
service?

(c)  If any diagnosed disorder was 
not directly caused or aggravated by 
service, is it at least as likely as 
not that such disorder was 
proximately caused or worsened beyond 
its normal progression (aggravated) 
by the Veteran's service-connected 
migraine headaches?  

Any opinion offered must be accompanied by 
a complete rationale.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service 
connection claim for an acquired 
psychiatric disorder, to include anxiety 
and depression, based on all lay and 
medical evidence of record.  All potential 
theories, to include as secondary to the 
service-connected migraine headaches, 
should be considered.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


